— Appeal from a *1145judgment of the Supreme Court (Lamont, J.), rendered August 6, 2010 in Albany County, convicting defendant upon his plea of guilty of the crime of criminal contempt in the first degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to criminal contempt in the first degree and waived his right to appeal. In accordance with the plea agreement, he was sentenced as a second felony offender to N/s to 3 years in prison. Defendant now appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.E, Spain, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.